Case: 17-60561      Document: 00514430840         Page: 1    Date Filed: 04/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 17-60561                          April 16, 2018
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRIS ANTONIO BOLTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:16-CR-97-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Chris Antonio Bolton appeals the 80-month, within-guidelines sentence
he received after he pleaded guilty, pursuant to a plea agreement, to possessing
cocaine hydrochloride intending to distribute it. He argues that the district
court erred in including a quantity of marijuana as relevant conduct for
purposes of determining his base offense level.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60561    Document: 00514430840     Page: 2   Date Filed: 04/16/2018


                                 No. 17-60561

      The Government moves to dismiss the appeal or, alternatively, for
summary affirmance based on the appeal waiver contained in Bolton’s plea
agreement.    Bolton’s opening brief does not address the waiver or the
Government’s compliance with the plea agreement, and he has not filed a
response to the Government’s motion.
      We review de novo whether an appeal waiver bars an appeal. United
States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). The record shows that Bolton
knew he had the right to appeal and was relinquishing that right by entering
the plea agreement; thus, the waiver was knowing and voluntary. See id. at
754-55. Moreover, the waiver broadly covers all challenges to the sentence and
accordingly applies here. See id. at 754. Finally, based on our review of the
record we are satisfied that the Government has not breached the plea
agreement. See United States v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001).
      Accordingly, we GRANT the Government’s motion to dismiss based on
the appeal waiver and DENY the alternative motion for summary affirmance.
Bolton’s counsel is cautioned that pursuing an appeal contrary to a valid
waiver and without responding to the Government’s invocation of the waiver
is a needless waste of judicial resources and could result in sanctions. See
United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
      APPEAL DISMISSED.




                                       2